Order, Supreme Court, Bronx County (Stanley Green, J.), entered February 23, 2005, which denied defendant Chavez’s *278motion to dismiss the complaint and deemed the complaint served in January 2005 as timely, unanimously affirmed, without costs.
The court providently exercised its discretion, in the interest of justice, in granting plaintiff a second extension of time to serve the summons and complaint (see CPLR 306-b). Relevant factors properly considered by the court were, inter alia, the expiration of the statute of limitations, defendant’s failure to report his correct address at the time of the accident, defendant’s failure to demonstrate prejudice, and timely notice of the claim to defendant’s insurance company (see generally Leader v Maroney, Ponzini & Spencer, 97 NY2d 95 [2001]).
We have considered defendant’s other arguments and find them unavailing. Concur—Buckley, P.J., Andrias, Williams, Gonzalez and Malone, JJ.